DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the 
first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2020 has been entered.

Status of Claims
Claims 1, and 11-13 are pending.  Claims 1 and 11 have been amended.  Claims 2-10 have been canceled.  
Response to Arguments
Applicant’s arguments filed 12/22/2020, have been fully considered, but upon further consideration are now moot due to a new ground(s) of rejection is over Sisk et al. US 9,356,327 in view of Golubkov US 9,413,042, Teggatz et al. US 2013/0181724 and Haker et al. US 4,187,462.

Claim Objections
Claims 11 and 12 objected to because of the following informalities:	

Claim 11 recites “and/or” in line 2. There is insufficient antecedent basis for this limitation in the claim because “a coil and a capacitor” vs a coil or a capacitor is claim to different embodiments wherein Examiner is unable to determine what is being claimed.  For examination purposes the limitation is considered as “or”. Appropriate correction is required.

Claim 12 is objected to for its dependency to claim 11.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 11-13 rejected under 35 U.S.C. 103 as being unpatentable over Sisk et al. US 9,356,327 in view of Golubkov US 9,413,042, Teggatz et al. US 2013/0181724 and Haker et al. US 4,187,462.

Regarding claim 1, Sisk teaches:
(Fig 4A-4B); and 
at least one temperature sensor (Fig 4A #404 Fig 4B #412), 
by which a temperature of the battery cell is detectable (Col 4 lines 33-36 “a temperature sensor, a voltage sensor, a pressure sensor, or any other sensor configured to sense a cell condition”), 
wherein 
the temperature sensor is arranged within the battery cell (Fig 4A #404 and 302 Fig sensor within cell).  

an electrolyte of the battery cell and the temperature sensor are accommodated in the location space (Fig 2 #208 in location space and Fig 4B #412 temperature sensor and 418 electrolyte in cell which is in location space),
the battery cell comprises at least one electrode (Fig 4A #410) which is arranged in the location space,
the temperature sensor is arranged in the location space (Fig 4A # 404 sensor and #410 electrode in cell and cell in location space Fig 2 #208).  
at least a part of the temperature sensor is arranged on the electrode (Col 4 lines 45-50 “the electrode leads and connect temperature sensor 404”),  
at least a part of the temperature sensor is configured as a coating of the electrode (Col 4 lines 47-51 “a protective coating 408 is applied and contacts 410 originating from temperature sensor” and Col 5 lines 45-50 “The sensor can be directly applied to an integrated electrode by spraying or dip-coating, eliminating the need for bulky or fragile connections, such as wire-bonds The ability to directly apply sensor material to the electronics is a key differentiator for this graphene application.”)
Even though Sisk teaches:
a housing (Fig 2 #202) having at least one location space (Fig 2 interior space of #202 within housing that cell 208 is located)
Sisk does not explicitly teach:
wherein the battery cell comprises a housing having at least one location space 
Golubkov teaches:
wherein the battery cell comprises a housing having at least one location space (Fig 1 #1 cell #4 housing).
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify cell taught by Sisk to have a housing as well taught by Golubkov for the purpose of to greatly minimize the possibilities of an internal short circuit occurring between two cells. (Refer to Col 4 lines 25-30) 
Sisk does not explicitly teach:
wherein the temperature sensor comprises at least one oscillating circuit, 
by which the temperature is detectable by reference to detuning of the oscillating circuit associated with action of temperature. 
Teggatz teaches:
(par 0015 “temperature sensor) comprises at least one oscillating circuit (circuit generating resonant frequency; see par 0016 “resonant frequency”; Fig 1 #100 with #122 a coil and capacitor which creates an oscillating circuit.), 
by which the temperature is detectable by reference to detuning of the oscillating circuit associated with action of temperature (par 0016 “measuring at least one detuned temperature state”). 
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify temperature sensor taught by Sisk to have temperature sensor taught by Teggatz for the purpose of improving and having efficient detection. (Refer to par 0003) 
Even though Sisk in view of Golubkov and Teggatz teach:
 the temperature sensor comprises at least one oscillating circuit, by which the temperature is detectable by reference to detuning of the oscillating circuit associated with action of temperature as noted above.
Sisk does not teach:
the temperature is detectable by reference to the detuning of the oscillator circuit is based on a capacitor.
Teggatz teaches:
a detuning based on a capacitor (capacitor values will affect the capacitive values in the detuning process in the detune temperature state. Fig 1 #100 LC circuit part of 122; Par 0008 “secondary receiver coil is detuned by adjusting the complex load from the resonant frequency. After a certain period of time in the detuned mode, the temperature is again measured”, Par 0007 “secondary receiver coils as capacitors to determine coupling”, Par 0016 “measuring at least one detuned temperature state of the at least one secondary receiver coil”, and Par 0021 “measuring a capacitive coupling between the at least one primary transmitter coil”).
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to further modify the temperature sensor taught by Sisk in view of Golubkov and Teggatz to further have the detuning of the oscillator circuit be also based on capacitor taught by Teggatz for the purpose of improving and having efficient detection. (Refer to par 0003)
Even though Sisk in view of Golubkov and Teggatz teach:
 the temperature is detectable by reference to the detuning of the oscillator circuit is based on at least one of a capacitor as noted above.
Sisk in view of Teggatz and Teggatz do not explicitly teach:
detuning is based on at least one of a dielectric constant and a permittivity of a capacitor.
Haker teaches:
detuning is based on at least one of a dielectric constant and a permittivity of a capacitor. 
(Col 4 lines 35-40 “The electrical property, the change of which causes the L-C oscillation range to be detuned, can therefore be the dielectric constant or the permeability of the measurement volume”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to further modify the temperature sensor taught by Sisk in view of Teggatz and Teggatz to have the detuning based on at least one of a dielectric constant and a permittivity of a capacitor taught by Haker for it is known that capacitive properties of a capacitor are already based on properties such as a different dielectric constant and different permeability (Refer to Col 4 lines 402-45) and since it has been held to be within the general skill of a worker in the art to be aware that known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 11, Even though Sisk teaches:
wherein a temperature sensor is constituted by a component of the battery cell (Fig 4 #302 with 402).  
Sisk does not explicitly teach:
wherein a coil and/or the capacitor of the oscillating circuit is constituted by a component of the battery cell.  
Teggatz teaches:
a temperature sensor with a coil and/or a capacitor of the oscillating circuit (circuit generating resonant frequency; see par 0016 “resonant frequency”; Fig 1 #100 with #122 a coil and capacitor which creates an oscillating circuit.). 
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the temperature sensor constituted by a component of the Sisk to have a coil and/or a capacitor of the oscillating circuit taught by Teggatz  which would therein when combined have a coil and/or a capacitor of the oscillating circuit is constituted by a component of the battery cell for the purpose of improving and having efficient detection. (Refer to par 0003)

Regarding claim 12, Sisk teaches:
wherein the component is a coating or an electrode film of the battery cell (Col 4 lines 45-50 “a conductive coating is applied to mandrel 406 to form the electrode leads and connect temperature sensor 404”).  

Regarding claim 13, Sisk teaches:
A motor vehicle, comprising at least one high-voltage battery (Col 7 lines 25-30 “multiple vehicle generations, such as advanced electric vehicles. The UESS battery technology is fully compatible with future battery chemistries as well as the existing manufacturing technologies. The technologies for the UESS batteries are highly compatible with the manufacturing infrastructure already in place in the automotive industry.”).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                                                                                                                                                                                        
/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859